*276Now, upon the papers filed in support of the motion and cross motion, the papers filed in opposition thereto, and the report of the Supreme Court, Suffolk County, dated January 7, 2002, concluding, inter alia, that the trial proceedings in the above-entitled case cannot be reconstructed, it is
Ordered that the cross motion by Davis Brothers Engineering Corp. for reargument is granted, and upon reargument, it is
Ordered that the judgment entered August 16, 2000, is summarily reversed, without costs or disbursements, and a new trial is granted; and it is further,
Ordered that the motion by David Ferraro and Frank Benjamin Ferraro, doing business as Ferraro Brothers Building Contractors, inter alia, for reargument and/or renewal is denied; and it is further,
Ordered that the separate motion by Davis Brothers Engineering Corp. to enlarge the time of all parties to perfect their respective appeals and cross appeals, which was held in abeyance pending completion of the reconstruction hearing, is denied as academic. Prudenti, P.J., Feuerstein, S. Miller and Krausman, JJ., concur.